Order entered August 4, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                 No. 05-21-00621-CR     No. 05-21-00622-CR
                 No. 05-21-00623-CR     No. 05-21-00624-CR
                 No. 05-21-00627-CR     No. 05-21-00628-CR
                 No. 05-21-00629-CR     No. 05-21-00630-CR
                 No. 05-21-00634-CR     No. 05-21-00635-CR
                 No. 05-21-00636-CR     No. 05-21-00637-CR

                     BRANDIE OLIVAREZ, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee

             On Appeal from the Criminal District Court No. 4
                           Dallas County, Texas
Trial Court Cause Nos. F18-22537-K, F18-41244-K, F18-45948-K, F19-14122-
  K, F19-14136-K, F20-22413-K, F20-22447-K, F20-41532-K, F19-40342-K,
                F20-22421-K, F20-45665-K & F20-45679-K

                                   ORDER

      We REINSTATE these appeals.

      On June 24, 2022, we abated for a hearing to determine why appointed

counsel had not complied with our May 17, 2022 order. While the trial court did
not hold a hearing, counsel tendered a July 25, 2022 Anders brief in all twelve

appeals, along with a motion to extend time.

      In the interest of expediting these appeals, we VACATE our June 24th order

to the extent it required a hearing and findings.

      We GRANT the July 25, 2022 motion to extend time to file a brief and

ORDER the Anders brief filed as of the date of this order. We STRIKE the May

9th brief and DENY the May 9th motion for an extension of time as moot.

       We DIRECT the Clerk to send copies of this order to the Honorable

Dominique Collins, Presiding Judge, Criminal District Court No. 4; to Sherri

Williams, court coordinator, Criminal District Court No. 4; to Christina O’Neil,

Chief Judicial Staff Counsel; to Valencia Bush; and to the Dallas County District

Attorney’s Office, Appellate Division.



                                               /s/   BILL PEDERSEN, III
                                                     JUSTICE